662 So.2d 769 (1995)
Susan CUMMINGS, Appellant/Cross-Appellee,
v.
Lawrence CUMMINGS, Appellee/Cross-Appellant.
No. 95-1980.
District Court of Appeal of Florida, Fourth District.
November 15, 1995.
*770 Jeffrey D. Fisher, West Palm Beach, for appellant/cross-appellee.
Jorge M. Cestero of Donald J. Sasser, P.A., West Palm Beach, for appellee/cross-appellant.
PER CURIAM.
We reverse that portion of the temporary order modifying part of an earlier injunction prohibiting either party from removing the children of the marriage from the state. The modification was ordered after a hearing on other issues. No notice was given or discussion was had at the hearing relating to this travel restriction. Without notice to the wife, the modification of the restriction amounts to a violation of her due process rights. See Cortina v. Cortina, 98 So.2d 334 (Fla. 1957). We remand for a further hearing on this issue.
We find that the remaining issues were within the broad discretion that the trial court may exercise on temporary hearings. See Robbie v. Robbie, 591 So.2d 1006, 1008 (Fla. 4th DCA 1991).
GUNTHER, C.J., and WARNER and STEVENSON, JJ., concur.